 

    
  

 

   

 

 
  
 

 

USDSSPNY ““* ©
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED «j]
SOUTHERN DISTRICT OF NEW YORK poc#
RACHEL WELLNER, DATE FILED: jue

 

 

 

 

Plaintiff, 16-cv-7032 (JGK)

- against - MEMORANDUM OPINION &
ORDER

 

 

CITY OF NEW YORK, ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The plaintiff, Dr. Rachel Wellner, has moved for
reconsideration of this Court’s August 8, 2019 decision to the
extent that it set aside an award to the plaintiff of $1,181,549
in lost earnings because those lost earnings were not
sufficiently causally related to the plaintiff’s claim that two
police officers had allegedly fabricated evidence provided to an
Assistant District Attorney, who prepared a criminal complaint
against the plaintiff. The Court did grant a remittitur to
$200,000 for damages that the plaintiff allegedly suffered from
the loss of liberty resulting from the allegedly fabricated
evidence, but the plaintiff has not accepted that remittitur.
The plaintiff alleged that the Court overlooked a newspaper
article in evidence that established the causal link between the
alleged false charges and the plaintiff’s termination of her

employment and that the court applied an incorrect causal

 
analysis. For the reasons explained below, the motion for
reconsideration is denied.

Reconsideration of a previous Opinion of the Court is an
“extraordinary remedy to be employed sparingly in the interests
of finality and conservation of scarce judicial resources,” In

re Beacon Assocs. Litig., 818 F. Supp. 2d 697, 701 (S.D.N.Y.

 

2011) (quotation marks omitted). To succeed on a motion for
reconsideration, the movant carries a heavy burden. The movant
must show “an intervening change of controlling law, the
availability of new evidence, or the need to correct a clear

error or prevent manifest injustice.” Doe v. N.¥.C. Dept. of

 

Soc. Servs., 709 F.2d 782, 789 (2d Cir. 1983). “A motion for
reconsideration is not an ‘opportunity for making new arguments
that could have been previously advanced....’'” Liberty Media

Corp. v. Vivendi Universal, S.A., 861 F. Supp. 2d 262, 265

 

(S.D.N.¥. 2012) (quoting Associated Press v. U.S. Dep't of Def.,

 

395 F. Supp. 2d 17, 19 (S.D.N.Y¥. 2005)). Moreover, “[t]he
decision to grant or deny a motion for reconsideration rests
within the sound discretion of the district court.” Vincent v.
Money Store, No. O3cv2876, 2014 WL 1673375, at *1 (S.D.N.Y.

April 28, 2014) (quotation marks omitted); see also Rosner v.

 

United States, No. 1l6-cv-7256, 2019 WL 1451253, at *1 (S.D.N.Y.

Mar. 18, 2019).

 
The plaintiff was arrested after an altercation with police
on the morning of February 18, 2016. Tr. at 524-25, 546. Some
time after 10:00 p.m. on the night of February 18, 2016, Officer
Davodian, one of the defendants, allegedly provided false
information to the Assistant District Attorney concerning some
comments that the defendant made at the time of her arrest and
allegedly falsely stated that Officer Vega, the other defendant,
had been injured at the time of the arrest. Tr. at 330, 339-42.
Officer Davodian’s declaration in support of the charges against
the plaintiff is dated February 19, 2016, at 12:25 in the early
morning of February 19, 2016. Tr. at 338; Def. Ex. 288. Dr.
Michler, the surgeon-in-chief at Montefiore’ Healthcare System,
who was involved in the decision to terminate the plaintiff,
testified that he learned about the plaintiff's arrest shortly
after it occurred from another doctor at Montefiore and then saw
a news story about the arrest. Tr. at 824, 827. Dr. Michler
testified that when he found out about the plaintiff’s arrest,
he immediately formed the opinion that the piaintiff should be
terminated. Tr. at 841-42. Dr. Michler testified:

[fF]rom the moment that I learned of the arrest, I was

concerned significantly by it. I was concerned that

she was, first and foremost, arrested; second, that

she had left the scene of the crime; and thirdly, that

she had struck a police officer while leaving the

scene of the crime.

Tr. at 829. Dr. Michler also testified:

 
With an act like this in which a faculty member of

mine has been arrested, has left the scene of the

crime, and has allegedly stricken a police officer, I

find that to be grounds for termination because they

are no longer credible in the eyes of not only the

patients, but referring doctors, in the eyes of the

team they work with, other doctors, staff. It is a

devastating event in our life as persons responsible

in the care of patients.

Tr. at 832.

When it vacated the award of lost earnings resulting from
the plaintiff's termination at Montefiore, the Court pointed out
that there was no evidence that connected the criminal charges
brought against the plaintiff, the plaintiff’s detention, or the
plaintiff’s court appearances with her termination. The Court
pointed out that “no evidence connects the fabricated evidence
given to [the ADA] with the Montefiore surgeon who notified Dr.
Michler of the plaintiff’s arrest or the news sources through

which Dr. Michler learned the details of the plaintiff’s arrest

when he decided to terminate her employment.” Wellner v. City of

 

New York, 393 F. Supp. 3d 388, 399 (S.D.N.Y¥. 2019). The
plaintiff now argues that the court overlooked Plaintiff's
Exhibit 33, a New York Post article dated February 19, 2016 at
1:21 pm. which discussed, among other things, a statement that
the prosecutor made at the plaintiff’s court appearance on
February 19, 2016, to the effect that “I’m the hero; the cops
are not.” The plaintiff argues that this article is the critical

evidence of the causal link because “the New York Post article

 

 

 
was the only news article that Plaintiff entered in evidence
which was dated February 19, 2016, or ‘day one.’” Pl. Mem. at 3.
At trial, the plaintiff emphasized that Dr. Michler had made his
decision to terminate the plaintiff on “day one.” The
plaintiff’s counsel elicited the following testimony from Dr.
Michler: “Q. And you were asked multiple questions about things
that happened during the four month period. But the fact of the
matter is you had already made up your mind to terminate Dr.
Wellner on day one, isn’t that true, sir? A. Yes.” Tr. at 856.
The plaintiff's argument that the February 19 New York Post
article must have been the articie that Dr. Wellner saw before
his decision to terminate the plaintiff is simply inaccurate. In
the course of Dr. Wellner’s cross examination, the defendants
introduced Plaintiff's Exhibit 32, Tr. at 632, a February 18,
2016, New York Post article with a 5:48 p.m. dateline that
reported on the plaintiff’s arrest, the fact that the plaintiff
allegedly injured a police officer, and then fled the scene —
all of the items that Dr. Michler initially stated were of
concern to him. This article does not refer at ali to any
allegedly false statements by Officer Davodian to the prosecutor
or indeed the prosecutor’s statements in court, nor could it
have done so, because the allegedly false statements were given
to the prosecutor late in the evening of February 18, and

Officer Davodian’s declaration was only signed early in the

 
morning of February 19. The February 18 New York Post article
was published at 5:48 p.m., before Officer Davodian had spoken
to the Assistant District Attorney. The bottom line is that
there was substantial publicity about the plaintiff’s arrest,
alleged injury to a police officer and leaving the scene of an
accident before any statement by Officer Davodian to the
prosecutor that is the basis for the plaintiff's claim of the
denial of a fair trial based on fabricated information provided
to the prosecutor. The existence of Plaintiff's Exhibit 33 does
not affect that conclusion and is not a basis for
reconsideration.!

Moreover, because the plaintiff has failed to present
sufficient evidence from which a reasonable jury could have
found that the termination of her employment was caused by the
alleged false statements to the prosecutor, the plaintiff has
failed to show that the Court incorrectly set aside the award of
Lost earnings based on the claim of the denial of the right to a

fair trial based on the submission of fabricated evidence. The

 

1 The plaintiff argues that Dr. Michler must have seen Plaintiff’s
Exhibit 33 because it is the only publicity in evidence that refers to
the prosecutor’s comment that the plaintiff had said “I’m the hero;
the cops are not.” And Dr. Michler testified that the comment “played
a role in formulating my opinion to terminate Dr. Wellner.” Tr. at
831. But Dr. Michlier did not testify when he read such a comment and
did not deny following press reports about Dr. Wellner. The testimony
in no way undercuts Dr. Michler’s testimony that he decided to
terminate the plaintiff on “day one” and there is no evidence that
when that decision was made there was any press account of a statement
by Officer Bavodian to the prosecutor.

 
plaintiff is entitled to recover for the loss of liberty and any
resulting damages from that loss of liberty, but not for the
loss of employment that the plaintiff has failed to show was
caused by the alleged false statements to the prosecutor.

The plaintiff argues that the Court imposed an incorrect test
for causation because the chain of causation is not broken by
the foreseeable acts of a third party, in this case Dr. Michler.

See, e.g., Higazy v. Templeton, 505 F.3d 161, 177 (2d Cir. 2007)

 

(“Defendants in Bivens actions may be liable for consequences
caused by reasonably foreseeable intervening forces.”). The
plaintiff is incorrect that the Court imposed an incorrect
standard. The plaintiff’s claim for loss of employment failed
because the evidence showed that Dr. Michler made his decision
before he learned what Officer Davodian told the prosecutor and
the prosecutor told the Court. The plaintiff’s claim based on
fabricated evidence depends on the losses that were caused by
the false statements to the prosecutor, and not any losses from
press reports that occurred even before the police officer spoke

to the prosecutor.

 

 

 
The motion for reconsideration is therefore denied.
SO ORDERED.

Dated: New York, New York Cc b if,
October “7, 2019 On yk AAP

t John G. Koeltl
United States District Judge

 

2 The defendants ask the court to grant Rule 11 sanctions against the
plaintiff for having made the motion. There is no basis for sanctions
for having made this motion. The request for sanctions is denied.

 
